DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2021 was filed after the mailing date of the Final Rejection on 1/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a method for conditioning a breathing tube for use in lung function diagnostics, comprising heating, by a heating source, at least a section of a fully assembled breathing tube prior to use to a temperature of at least 40 °C, wherein the section comprises at least one window covered by a mesh, wherein the heating is only performed during a first time period lasting between 0.1 seconds and 5 seconds as substantially claimed in claim 1.  These limitations in combination with the rest of the limitations of claim 1 are not reasonably taught or suggested by the prior art of record.
Similarly, the prior art fails to teach a fully assembled breathing tube for use in lung function diagnostics, the breathing tube having a structure conditioned by heating at least a section of the fully assembled breathing tube by a heating source to a temperature of at least 40 °C, wherein the section comprises at least one window covered by a mesh, wherein the heating is only performed during a first time period lasting between 0.1 seconds and 5 seconds as substantially claimed in claim 10.  These limitations in combination with the rest of the limitations of claim 10 are not reasonably taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785